                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Allen J.,                                               File No. 18-cv-0810 (ECT/SER)

              Plaintiff,

v.                                                    ORDER ACCEPTING REPORT
                                                       AND RECOMMENDATION
Andrew Saul, Commissioner of
Social Security,1

           Defendant.
________________________________________________________________________

       Petitioner Allen J. brought this action seeking Social Security disability benefits.

Compl. [ECF No. 1]. The Parties filed cross-motions for summary judgment. ECF

Nos. 17, 20. The case is before the Court on a Report and Recommendation (“R&R”)

[ECF No. 23] issued by Magistrate Judge Steven E. Rau.               Magistrate Judge Rau

recommends denying Allen J.’s motion and granting the motion brought by the

Commissioner of Social Security, Andrew Saul. R&R at 13. Allen J. filed objections to

the Report and Recommendation [ECF No. 25], to which the Commissioner has responded

[ECF No. 26]. Because Allen J. has objected, the Court is required to review de novo

“those portions of the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1); see also Local Rule 72.2(b)(3). Based on that

review, the Court agrees with the R&R’s analysis and conclusions regarding the arguments


1
       Commissioner of Social Security Andrew Saul is substituted for former Acting
Commissioner of Social Security Nancy Berryhill because a “[public] officer’s successor
is automatically substituted as a party” and “[l]ater proceedings should be in the substituted
party’s name.” Fed. R. Civ. P. 25(d).
squarely presented by the Parties in their summary-judgment briefs; accordingly, it will

accept Magistrate Judge Rau’s R&R. To the extent Allen J.’s objections raised new

arguments not already raised before Magistrate Judge Rau, those arguments are waived,

and they will not be considered here. See Ridenour v. Boehringer Ingelheim Pharms., Inc.,

679 F.3d 1062, 1067 (8th Cir. 2012) (concluding that “[t]he district court properly refused

to consider [appellant’s] argument . . . because th[e] argument was not presented first to

the magistrate judge”).

      Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS ORDERED THAT:

      1.     Plaintiff’s Objections to the Report and Recommendation [ECF No. 25] are

OVERRULED;

      2.     The Report and Recommendation [ECF No. 23] is ACCEPTED in full;

      3.     Plaintiff’s motion for summary judgment [ECF No. 17] is DENIED;

      4.     Defendant’s motion for summary judgment [ECF No. 20] is GRANTED;

and

      5.     This matter is DISMISSED WITH PREJUDICE.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 16, 2019                     s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                            2
